               Case 17-12214-BLS        Doc 110     Filed 07/14/21     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF DELAWARE


IN RE:

JEFFREY LUNDEEN,                                     )      Bk. Case No: 17-12214(BLS)

         Debtor.                                     )      Chapter 13


                     ORDER TO PAY UNCLAIMED FUNDS TO COURT

         IT IS ORDERED that the Trustee shall pay unclaimed funds, as stated in the foregoing

Motion in the amount of Twenty Three Thousand Two Hundred Twenty Nine Dollars and Ninety

Four Cents ($23,229.94) representing a refund to the Debtor, to the Clerk, United States Bankruptcy

Court for the District of Delaware.



                                                     _______________________

                                                     United States Bankruptcy Judge




Dated this 14th day of July 2021 .
